t c no united_states tax_court estate of algerine allen smith deceased james allen smith executor petitioner v commissioner of internal revenue respondent docket nos filed date p decedent's_estate settled and paid claims that were based in part on excessive royalties that had been paid to and reported by decedent in prior years in our previous opinion in these cases we held that p was entitled to an overpayment of income_tax pursuant to application of sec_1341 i r c and that such overpayment was includable in the taxable_estate 108_tc_412 the parties now disagree on the method of calculating the overpayment r also seeks to amend the answer in order to decrease the credit_for_state_death_taxes that was previously allowed in the estate_tax notice_of_deficiency held relief under sec_1341 i r c is restricted to the portion of p's settlement payments that represents items of income that were previously included in decedent's income this opinion supplements our opinion in 108_tc_412 held further the amount of any overpayment that results from the application of sec_1341 i r c is not restricted to the amount computed under sec_1341 i r c held further rule c tax_court rules_of_practice and procedure prohibits a party from raising new issues for purposes of making a computation pursuant to rule r may not amend the answer michael c riddle and harold a chamberlain for petitioner carol bingham mcclure for respondent supplemental opinion ruwe judge on date we issued our opinion in these consolidated cases 108_tc_412 pursuant to that opinion the parties filed separate computations pursuant to rule these cases are before the court again because the parties cannot agree on the proper method for computing the overpayment of income_tax and the deficiency in estate_tax the issues presented concern the proper method for computing an income_tax_credit and resulting overpayment under 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect as of the date of decedent's death 2as indicated in our previous opinion we believed based on representations of the parties in their posttrial briefs that the parties were in agreement as to the computational aspects of these cases sec_1341 and b and whether respondent may now amend the answer to reduce the amount of the credit_for_state_death_taxes that was determined in the notice_of_deficiency respondent's rule computation uses the reduced credit in computing the estate_tax deficiency these cases were submitted fully stipulated neither party alleges any factual dispute and neither party argues that additional evidence is necessary to resolve the computational dispute we shall summarize the relevant facts and our holdings for each of the remaining computational issues sec_1341 credit in decedent and her two aunts jessamine and frankie allen entered into oil_and_gas leases from which they derived royalties during the years through jessamine and frankie allen died in and respectively and decedent served as the independent executrix of both their estates upon jessamine's death decedent inherited a portion of jessamine's interest in the leased property upon frankie's death decedent inherited all of frankie's interest in the leased property including the remaining portion of jessamine's interest which frankie had previously inherited 3the amount of the resulting overpayment will be determinative of the amount of a corresponding asset for estate_tax purposes 4a more complete statement of facts is contained in our previous opinion in exxon filed suit against certain owners of royalty and mineral_interests including decedent and frankie individually and against decedent as executrix of the estate of jessamine exxon claimed that it had overpaid royalties during the years through exxon's base claims for overpaid royalties were made against decedent and frankie in the following amounts algerine allen smith dollar_figure frankie allen big_number total damages sought dollar_figure exxon's claim against decedent represented percent of the total damages sought against decedent and frankie decedent died in after she had inherited jessamine's and frankie's interests in the oil_and_gas_properties thus by exxon's claims for excess royalties paid to jessamine frankie and decedent were all being pursued against petitioner decedent's_estate in petitioner settled and paid the above claims for dollar_figure on her through federal_income_tax returns decedent reported gross royalties from the oil_and_gas leases in question in the following amounts 5the record does not disclose how much of exxon's stated claims related to excess royalties received by jessamine prior to her death in or by jessamine's estate after her death year amount dollar_figure big_number big_number big_number big_number big_number total dollar_figure on her returns for those years decedent deducted an allowance for depletion in an amount which wa sec_22 percent of the gross royalties reported petitioner filed a federal_income_tax return for the taxable_year on which it reported and paid a tax of dollar_figure this tax was computed without taking a deduction for any portion of the amount_paid to exxon in sec_1341 provides relief to taxpayers who are forced to repay an item previously reported as income under a claim of right both parties agree that for purposes of sec_1341 petitioner and decedent should be treated as one and that petitioner is entitled to sec_1341 relief both parties also agree that relief should be in the form of a credit computed pursuant to sec_1341 and b the pertinent provisions of sec_1341 provide as follows sec_1341 computation of tax where taxpayer restores substantial amount held under claim of right a general_rule --if-- an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or to a portion of such item and the amount of such deduction exceeds dollar_figure then the tax imposed by this chapter for the taxable_year shall be the lesser_of the following the tax for the taxable_year computed with such deduction or an amount equal to-- a the tax for the taxable_year computed without such deduction minus b the decrease in tax under this chapter or the corresponding provisions of prior revenue laws for the prior taxable_year or years which would result solely from the exclusion of such item or portion thereof from gross_income for such prior taxable_year or years b special rules -- if the decrease in tax ascertained under subsection a b exceeds the tax imposed by this chapter for the taxable_year computed without the deduction such excess shall be considered to be a payment of tax on the last day prescribed by law for the payment of tax for the taxable_year and shall be refunded or credited in the same manner as if it were an overpayment for such taxable_year petitioner argues that the entire payment of dollar_figure was in satisfaction of a claim against decedent's_estate and therefore the entire amount is eligible to be used to reduce royalty income previously reported by decedent for purposes of recomputing the amount of decedent's income_tax for the years through pursuant to sec_1341 respondent argues that the sec_1341 adjustment is limited to the portion of the dollar_figure settlement that represents excess royalties that were paid to and reported by decedent during the years through we agree with respondent neither party cites any case law to support their respective positions nevertheless the language of the statute indicates that its relief is focused on a taxpayer who reported an item in gross_income for a prior taxable_year where it is established after the close of that taxable_year that the taxpayer did not have an unrestricted right to such item sec_1341 the computation contained in sec_1341 directs the taxpayer to recompute the tax for the prior taxable_year or years which would result solely from the exclusion of such item or portion thereof from gross_income for such prior taxable_year or years from this we believe it is clear that sec_1341 relief is restricted to items of income previously received and reported by a taxpayer who must repay those same items in a subsequent year 991_f2d_292 6th cir supports this analysis in kraft the taxpayer invoked sec_1341 based upon amounts he was required to repay because of a fraud perpetrated in prior years the fraudulently obtained funds had been deposited into a corporate account and reported as corporate income the taxpayer's benefit came in the form of salary from the corporation under these circumstances the court held sec_1341 inapplicable because it was the corporation rather than the taxpayer who had previously reported the item being repaid kraft v united_states supra pincite it is undisputed that petitioner as decedent's_estate stands in the same position as decedent for purposes of applying sec_1341 thus in these cases sec_1341 relief is restricted to that part of the dollar_figure that represents the royalties that decedent had personally received and reported for the years through decedent did not receive royalties paid to jessamine and frankie during the years through nor did she report or pay tax on those amounts we hold that only that portion of the dollar_figure that represents repayment of royalties previously received and reported by decedent can be used to provide benefits to petitioner under sec_1341 6as succinctly stated in judge nelson's concurring opinion for a taxpayer to take advantage of sec_1341 he must show among other things that 'an item' was included in a prior year's gross_income because of an apparent unrestricted right to the item and that it was subsequently established that the taxpayer did not have an unrestricted right to 'such item' or portion thereof sec_1341 and a both sections clearly speak of the same 'item ' the 'item' included in the krafts' gross_income for the prior year at issue here was not a fee received from blue cross it was rather a salary item received by dr kraft from his corporation 991_f2d_292 6th cir there is nothing in the record to indicate how much of exxon's claim related to excess royalties paid to jessamine or her estate and respondent does not factor this into respondent's computation since it appears likely that some part of the claim against decedent was attributable to royalties paid to jessamine or her estate respondent's decision not to allocate any portion of the settlement to jessamine works in petitioner's favor respondent's computation uses exxon's allocation of its claims as between decedent and frankie which as previously stated attributes to decedent percent of the excess royalty claims against decedent and frankie under these circumstances we find that percent is the most appropriate percentage for purposes of determining the portion of the settlement that is available for purposes of computing petitioner's sec_1341 relief while we reject petitioner's argument that the entire dollar_figure is available to adjust decedent's previously reported income we also reject part of the computational method proposed by respondent respondent's rule computation seems to assume that decedent received royalties in excess of what she reported for the years through this assumption is based on unexplained allegations made by exxon in its lawsuit relying on exxon's apparent claim that it paid more royalties to decedent than she reported respondent's computation reduces the portion 7respondent's counsel explained that there was no information upon which to allocate any of exxon's claims to royalties paid to jessamine or her estate of the settlement that respondent attributes to decedent's previously reported royalties however the parties have stipulated that decedent reported all the royalties that she received for the years through under these circumstances the rule computation cannot be based on the assumption that decedent received more royalty income during the years through than she reported on her returns based upon the available information we find that percent of the dollar_figure settlement or dollar_figure should be attributed to excess royalties received and reported by decedent during the years through this dollar_figure should then be allocated to each of the years through in proportion to the amount of gross royalties that decedent reported during each of these years for purposes of making the computations required by sec_1341 these respective amounts should be reduced by the proportionate amount of depletion_allowance that decedent took on her through returns the resulting amounts should then be excluded from reported income 8respondent made no argument that this aspect of the computation was an attempt to determine which portion of exxon's claims against decedent was attributable to jessamine's royalties indeed respondent's counsel acknowledged that jessamine's royalties could not be identified and that respondent's computations give petitioner the benefit of any doubt on this point 9this allocation does not attribute any portion of the dollar_figure settlement to interest that exxon claimed in addition to its base claim for excess royalties respondent's proposed computation made no allocation of the dollar_figure settlement to interest and presented no arguments regarding how such an allocation should or could be made for each year and the resulting tax decrease should be computed for each year the total of these tax decreases for prior years is the amount that is available as a credit for pursuant to sec_1341 both parties agree that petitioner will be entitled to an overpayment as a result of applying sec_1341 and b but they disagree about whether sec_1341 sets the limit on the amount of the overpayment for purposes of applying sec_1341 to these cases the taxable_year is sec_1341 provides in pertinent part that if the decrease in tax ascertained under subsection a b exceeds the tax imposed by this chapter for the taxable_year computed without the deduction such excess shall be considered to be a payment of tax on the last day prescribed by law for the payment of tax for the taxable_year and shall be refunded or credited in the same manner as if it were an overpayment for such taxable_year respondent argues that the amount of the overpayment for is limited to the amount described in sec_1341 petitioner disagrees again neither party cites any previous cases dealing with this issue and we have found none sec_1341 provides a method for determining the tax for a year in which a taxpayer repays items that had been reported as income in prior years under claim of right under sec_1341 the first step is to compute the tax for the taxable_year without regard to any deduction allowable pursuant to sec_1341 here that tax is dollar_figure which petitioner previously reported and paid the second step is to determine the amount of the decrease in tax for the prior years which would result solely from the exclusion of the previously reported but now repaid items petitioner's income_tax_liability is then determined by subtracting the decrease in tax in prior years through from dollar_figure we know that the decrease in tax from prior years exceeds dollar_figure therefore we know that there will be no tax_liability for even though petitioner has paid dollar_figure it follows that petitioner has overpaid its tax_liability for by at least dollar_figure sec_1341 prescribes the method for dealing with the amount by which the decrease in tax for prior years exceeds the tax for as computed with no sec_1341 deduction it provides that such excess shall be considered to be a payment of tax on the last day prescribed by law for the payment of tax for the taxable_year and shall be refunded or credited in the same manner as if it were an overpayment for such taxable_year sec_1341 respondent's position is that sec_1341 places a limit on the amount of any overpayment to which petitioner is entitleddollar_figure we disagree sec_1341 10in the written_statement in support of respondent's rule calculation respondent states sec_1341 provides in pertinent part that 'if the decrease in tax ascertained under subsection a b exceeds the tax imposed for the taxable_year continued simply allows the amount of tax decrease from prior years that is not used up in computing the correct tax_liability under sec_1341 to also be considered to be an overpayment nothing in sec_1341 limits the tax computation under sec_1341 from independently producing an incremental amount of the final overpayment credit_for_state_death_taxes on its estate_tax_return petitioner claimed a credit_for_state_death_taxes that it had paid in the amount of dollar_figure in the notice_of_deficiency for estate_tax respondent determined that petitioner was entitled to a credit_for_state_death_taxes substantiated in the amount of dollar_figure and allowed this amount in computing the amount of the deficiency in effect respondent's notice_of_deficiency reflected a determination that petitioner had fully substantiated a right to the credit the dollar_figure amount was apparently based upon the total amount of state_death_taxes that petitioner would be liable for if respondent's adjustments were upheld as part of the rule continued computed without the deduction such excess shall be considered to be a payment of tax on the last day prescribed by law for the payment of tax for the taxable_year and shall be refunded or credited in the same manner as if it were an overpayment for such taxable_year ' emphasis added thus the amount of the overpayment is not the entire amount computed pursuant to sec_1341 as petitioner contends but only the excess of that amount over petitioner's income_tax_liability for in the amount of dollar_figure computation respondent for the first time alleges that the notice_of_deficiency was in error and that dollar_figure of the credit allowed should have been reflected on a different line in the notice_of_deficiency as additional credit_for_state_death_taxes allowable if substantiated had this been done the amount of the deficiency determined by respondent would have been increased by dollar_figure respondent now wants to amend the answer to correct the error and increase the deficiency apparently assuming that this will be permitted respondent has included this adjustment in the rule computation the problem with respondent's position is that rule c precludes a party from raising a new issue in a proceeding under rule the credit_for_state_death_taxes was previously uncontested and has nothing to do with the other computational issues we therefore deny respondent's motion for leave to amend answer the rule computation should not include any change to the credit_for_state_death_taxes as determined in the notice_of_deficiency appropriate orders will be issued 11respondent recognizes that the actual impact of respondent's error will probably be far less than this since as a result of our prior opinion petitioner's taxable_estate will be increased to the extent petitioner is obligated to pay additional state_death_taxes it would be entitled to a substantial amount of the credit already allowed see sec_2011
